Exhibit 10.2
AMENDMENT NO. 1
TO CONTROL AGREEMENT
Amendment No. 1 dated as of July 10, 2009 (this “Amendment”), by and among
AMERICAN HONDA RECEIVABLES CORP. (the “Seller”), HONDA AUTO RECEIVABLES 2007-2
OWNER TRUST, (the “Initial Secured Party”), AMERICAN HONDA FINANCE CORPORATION
(the “Servicer”), UNION BANK, N.A. (formerly UNION BANK OF CALIFORNIA, N.A.),
the indenture trustee, assignee-secured party and securities intermediary (the
“Prior Trustee”) and U.S. BANK NATIONAL ASSOCIATION as successor to the Trustee
(the “Successor Trustee”).
RECITALS
          The Seller, the Initial Secured Party, the Servicer and the Trustee
are parties to that certain Control Agreement dated June 1, 2007 (the “Control
Agreement”) in connection with the Honda Auto Receivables 2007-2 Owner Trust.
          U.S. Bank National Association is acting as successor trustee to Union
Bank, N.A. under the certain Tri-Party Agreement dated July 10, 2009.
          Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Control Agreement.
          Accordingly, parties hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Control Agreement is
hereby amended as follows:
          SECTION 1. Amendments. Effective as of this date hereof the following
successor accounts (the “Successor Accounts”) have been established and hereby
replace the accounts referenced in the definition of Securities Accounts under
the Control Agreement:
          1.1 Honda Auto 2007-2 Owner Trust Reserve Fund Account 132920002.
          1.2 Honda Auto 2007-2 Owner Trust Yield Supplement Account 132920003.
          SECTION 2. Conditions Precedent. This Amendment shall become effective
as of July 10, 2009 after the parties hereto have all duly executed a copy of
this Amendment.
          SECTION 3. Limited Effect. Except as expressly amended and modified by
this Amendment, the Control Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.
          SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK. REGARDLESS OF ANY PROVISION IN ANY OTHER AGREEMENT,
FOR PURPOSES OF THE UCC, NEW

 



--------------------------------------------------------------------------------



 



YORK SHALL BE DEEMED TO BE THE SECURITIES INTERMEDIARY’S LOCATION AND EACH
SECURITIES ACCOUNT (AS WELL AS THE SECURITY ENTITLMENTS RELATED THERETO) SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 5. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.
          SECTION 6. Conflicts. The parties hereto agree that in the event there
is any conflict between the terms of this Amendment, and the terms of the
Control Agreement, the provisions of this Amendment shall control.
          SECTION 7. Relating to the Owner Trustee. In no case shall The Bank of
New York Mellon be personally liable for or on account of any of the statements,
representations, warranties, covenants or obligations stated to be those of
Honda Auto Receivables 2007-2 Owner Trust (the “Issuer”) hereunder, as The Bank
of New York Mellon is entering into this Agreement solely in its capacity as
Owner Trustee of the Issuer, and not in its individual capacity.
[SIGNATURE PAGE FOLLOWS]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

            AMERICAN HONDA RECEIVABLES CORP.,
as Seller
      By:   /s/ Paul C. Honda         Name:   Paul C. Honda        Title:  
Treasurer        HONDA AUTO RECEIVABLES 2007-2 OWNER TRUST,
as Initial Secured Party
      By:   The Bank of New York Mellon, solely in its capacity as       Owner
Trustee            By:   /s/ John Bobko         Name:   John Bobko       
Title:   Vice President        AMERICAN HONDA FINANCE CORPORATION
as Servicer
      By:   /s/ Paul C. Honda         Name:   Paul C. Honda        Title:  
Assistant Vice President, Assistant Secretary
and Compliance Officer        UNION BANK, N.A.,
as Prior Trustee
      By:   /s/ Patricia Phillips-Coward         Name:   Patricia
Phillips-Coward        Title:   Vice President        U.S. BANK NATIONAL
ASSOCIATION,
as Successor Trustee
      By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title:   Vice President     

 